EMPLOYMENT AGREEMENT

﻿

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Brian
Hickey (“Hickey”) and Chugach Electric Association, Inc., an Alaska electrical
cooperative association headquartered in Anchorage, Alaska (“Chugach” or
“Employer”)(Collectively “Parties”).

﻿

WITNESSETH:

﻿

WHEREAS, Chugach is engaged in the business of production, transmission and
distribution of electricity in Alaska;

﻿

WHEREAS, Hickey has skills and experience in electric utility management
transmission and distribution of electricity; and

﻿

WHEREAS, Chugach desires to obtain Hickey’s services as the Chief Operating
Officer (“COO”) of its business and Hickey desires to be employed in that
position by Chugach;

﻿

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the Parties hereto agree as follows:

﻿

1.Employment.   Chugach hereby employs Hickey as its Chief Operating Officer
and Hickey hereby accepts such employment upon the terms and conditions
hereinafter set forth. Hickey is an employee of Chugach and not the Board of
Directors.

﻿

2.Duties.

﻿

a.  Hickey shall serve as Chugach’s Chief Operating Officer and shall perform
his services as such within the framework of Chugach’s bylaws, policies,
procedures and goals. 

﻿

In such capacity, Hickey’s duties shall include the leadership and development
of the Line Operations, Engineering, Technical Services, Dispatch, Generation,
Distribution and other business units as determined by the Chugach CEO. Hickey
will continue to participate in development activities and relationship building
in preparation for future advancement with Chugach.

﻿

b.  Hickey shall devote substantially all his business time, attention and
energies to the performance of his duties and functions under this Agreement and
shall not during the term of his employment hereunder be engaged in any other
substantial business activity for gain, profit or other pecuniary advantage.
 Hickey shall faithfully, loyally and diligently perform his assigned duties and
functions and shall not engage in any activities whatsoever that conflict with
his obligations to Chugach during the term of his employment
hereunder.  Notwithstanding the foregoing, nothing in the foregoing shall be
construed so as to limit or prohibit personal investments by Hickey; provided
that



--------------------------------------------------------------------------------

 

such investments shall not amount to a controlling interest in any entity (other
than trusts, limited partnerships or other entities adopted by Hickey for estate
planning purposes).  Hickey also agrees that he will not participate in any
political activity that will or may reflect adversely upon Chugach without
obtaining the prior consent of the CEO.

﻿

c. Chugach shall furnish Hickey with an office and other facilities at Chugach’s
headquarters location and services that are suitable to his position and
adequate for the performance of his duties and functions hereunder.

﻿

3.  Term of Agreement.  The term of this Agreement shall be for a period of five
 (5) years commencing with the date of signing by both parties. Absent notice of
termination, this Agreement will automatically renew for one additional one-year
period.

﻿

4.  Compensation.  Chugach shall pay to Hickey, in consideration of and as
compensation for the services agreed to be rendered by Hickey hereunder, the
following:

﻿

a. Salary.   Chugach shall pay to Hickey an annual salary of Three
Hundred Thirty-Two Thousand Dollars ($332,000 US) (the “Base Salary”), payable
in regular installments on Chugach’s normal paydays, less any applicable
withholdings required by law or any applicable deductions authorized by Hickey. 

﻿

b. Pay Raises/Incentive Payments.  Pay raises and pay incentive cash payments
will be determined by the process applied to Chugach Executives.



5.  Chugach Provided Benefits.  During the term of this Agreement and if
available then, Hickey shall be entitled to participate in all group health,
pension, 401(k), deferred compensation plans, employer-paid long-term disability
insurance and life insurance coverage and other fringe benefit programs
maintained by Chugach and provided to its salaried administrative personnel, on
the same terms as apply to participation therein by such personnel generally
(except as otherwise provided herein). 

﻿

6.  Holidays, Sick Leave and Annual Leave.Hickey shall be entitled to such
holidays, sick leave and annual leave as are provided to Chugach’s salaried
administrative personnel generally.

﻿

7.  Expenses.  During the term of this Agreement, Chugach shall reimburse Hickey
for all reasonable travel, entertainment and other business expenses incurred or
paid by Hickey in performing his duties and functions hereunder, subject
to Hickey’ accounting for and reporting such expenses pursuant to applicable
Chugach policies.

﻿

8.  Non-Competition.During the term of this Agreement, during any extension
thereof, and for a period of six months after termination of this
Agreement, Hickey shall not enter into or participate in any business
competitive to the business carried on by Chugach in Southcentral Alaska or at
such additional locations, if any, outside Southcentral Alaska at which Chugach
conducts business. As used herein, the term “business competitive to the
business carried on by Chugach” means any business that



-  2  -

--------------------------------------------------------------------------------

 

involves the production, transmission or distribution of electricity, and the
words “Southcentral Alaska” mean a business conducted in whole or in part within
the boundaries of the Municipality of Anchorage, the Kenai Peninsula Borough, or
the Matanuska-Susitna Borough.  The provisions of this Section 8 shall survive
the expiration and/or termination of this Agreement.  If a court of competent
jurisdiction should declare any or all of this provision unenforceable because
of any unreasonable restriction of duration and/or geographical area, then such
court shall have the express authority to reform this provision to provide for
reasonable restrictions and/or to grant Chugach such other relief, at law or in
equity, as is reasonably necessary to protect its interests.

﻿

9.  Confidential Information.During the term of this Agreement and at all times
thereafter, Hickey will not use for his own advantage or disclose to any
unauthorized person any confidential information relating to the business
operations or properties of Chugach and any affiliate of Chugach.  Upon the
expiration or termination of this Agreement, upon Chugach’s request, Hickey will
surrender and deliver to Chugach all documents and information of every kind
relating to or connected with Chugach and its affiliates.  As used herein
“confidential information” means all information, whether written or oral,
tangible or intangible, of a private, secret, proprietary or confidential
nature, of or concerning Chugach and its business and operations, including
without limitation, any trade-secrets or know-how, computer software programs in
both source code and object code, information regarding any product or service,
development, technology, technique, process or methodology, any sales,
promotional or marketing plans, programs, techniques, practices or strategies,
any expansion or acquisition plans, any operational and management guidelines,
any cost, pricing or other financial data or projections, and any other
information which is to be treated as confidential because of any duty of
confidentiality owed by Chugach to any third party or any other information that
Chugach shall, in the ordinary course of its business, possess or use and not
release externally without restriction on use or disclosure.  The foregoing
confidential information provision shall not apply to information which: (i) is
or becomes publicly known through no wrongful act of Hickey, (ii) is rightfully
received from any third party without restriction and without breach by Hickey
of this Agreement, or (iii) is independently developed by Hickey after the term
of his employment hereunder or is independently developed by a competitor of
Chugach at any time.  The provisions of this Section 9 shall survive the
expiration and/or termination of this Agreement.

﻿

﻿

10.  Termination.

﻿

a. Termination for Cause.  Chugach may terminate Hickey’s employment for “cause”
immediately upon written notice to Hickey, provided, however, that Hickey must
be given ten (10) days written notice of cause for termination and the
opportunity to cure such cause within that time if the CEO in his reasonable
discretion determines that (1) the cause for termination is capable of being
cured and (2) no similar conduct or failure that was previously cured has
occurred.  Such notice shall specify in reasonable detail the acts or omissions
that constitute cause for termination.  For purposes of this



-  3  -

--------------------------------------------------------------------------------

 

Agreement, “cause” means a business-related reason that is not arbitrary,
capricious or illegal and which is based on facts (i) supported by substantial
evidence, and (ii) reasonably believed by the CEO to be true.  Examples of
“cause” for termination of employment are provided in Chugach Operating Policy
013 dated September 19, 2001, and are incorporated herein by reference to the
extent they are consistent with this Agreement, and may also include the
following:  willful and repeated failure or refusal to carry out reasonable
orders, instructions, or directives of the CEO or Board of Directors; material
acts of dishonesty, disloyalty or competition related to the business of Chugach
or its relationships with employees, suppliers, contractors, customers or others
with whom Chugach does business; refusal or failure to furnish material
information concerning Chugach’s affairs as reasonably requested by or under the
authority of the CEO or Board of Directors, or falsification or
misrepresentation of such information, conviction of a crime constituting fraud,
intentional dishonesty, moral turpitude, or other conduct that materially
compromises the reputation of the employee or Chugach; or any other act, course
of conduct, or omission that has or is reasonably likely to have a material
adverse effect on Chugach, its business or financial position, or its goodwill
or reputation.

﻿

In the event of the involuntary termination of his employment for cause, Hickey
shall not be entitled to receive any compensation or benefits hereunder other
than (1) his Salary earned through the effective date of Hickey’s termination,
(2) accrued, unused annual leave, and (3) vested employee benefits under the
terms and conditions of the governing plan documents and policies.  In the event
of termination for cause under this Section, Hickey’s obligations under Sections
8 and 9 shall continue under the terms and conditions of this Agreement.

﻿

Any grievance by Hickey regarding this Agreement shall be resolved in accordance
with the terms of Chugach Operating Policy 004 and the procedure under Policy
004 shall constitute the sale and exclusive remedy for Hickey for any grievance
regarding this Agreement.

﻿

b. Termination without Cause.  Chugach may terminate Hickey’s employment without
cause at any time during the term of this Agreement or any extension
thereof.  Upon such termination without cause and provided that the
Consideration Requirements (as defined below) are satisfied, Chugach shall pay
the following subject to the terms below:

﻿

(i) Termination without Cause:  a lump sum payment equal to 100% of his annual
Base Salary payable within ninety (90) days of the termination of employment;

﻿

(ii)  the full cost of any continuation coverage required under the Consolidated
Omnibus Budget Reconciliation Act (COBRA) of 1985, as amended, for a period not
in excess of 12 months on an after-tax basis and thereafter Hickey shall be
charged the full cost of such coverage.  If Hickey becomes reemployed with
another employer and is eligible to participate in



-  4  -

--------------------------------------------------------------------------------

 

such employer’s health care plan, then Chugach shall not be obligated to pay the
cost of any continued coverage after the date of such reemployment for Hickey
and any of Hickey’s dependents.

﻿

(iii) The amounts described above under (i) and (ii) above shall collectively be
referred to as “Severance.”

﻿

For purposes of this Agreement, “Consideration Requirements” means all of the
following: (i) Hickey executes and returns to Chugach a separation agreement in
a form acceptable to Chugach, which shall include a full waiver and release of
all claims by Hickey against Chugach, its affiliates, and their officers,
directors, employees and agents, (ii) the revocation period for the separation
agreement has lapsed without revocation, and (iii) Hickey has not entered into a
consulting agreement with Chugach, as contemplated by Section 11. 

﻿

In the event of a termination without cause under this Section 10(b), Hickey
also will be entitled to receive (1) his Salary earned through the effective
date of Hickey’s termination, (2) accrued, unused annual leave, and (3) vested
employee benefits under the terms and conditions of the governing plan documents
and policies. In the event of termination without cause under this
Section, Hickey’s obligations under Sections 8 and 9 shall continue under the
terms and conditions of those Sections.

﻿

c. Voluntary Termination.   Hickey may voluntarily terminate his employment
under this Agreement at any time upon sixty (60) days’ prior written notice to
Chugach’s CEO, whereupon Chugach’s employment of Hickey shall terminate at the
end of the sixty (60) day notice period.  In the event of Hickey’s voluntary
termination of employment, he shall not be entitled to receive any compensation
or benefits hereunder other than (1) his Salary accrued through the effective
date of such termination, (2) accrued, unused annual leave, and (3) vested
employee benefits under the terms and conditions of the governing plan documents
and policies.  In the event of voluntary termination under this
Section, Hickey’s obligations under Sections 8 and 9 shall continue under the
terms and conditions of this Agreement.

﻿

d. Disability.  Chugach may terminate Hickey’s employment after having
established Hickey’s disability, subject to applicable state and/or federal
law.  For purposes of this Agreement, “Disability” means a physical or mental
disability which impairs Hickey’s ability to substantially perform his duties
under this Agreement and which results in Hickey becoming eligible for long-term
disability benefits under Chugach’s long-term disability plan (or, if Chugach
has no such plan in effect, which impairs Hickey’s ability to substantially
perform his duties under this Agreement for a period of 180 consecutive days).
 Hickey shall be entitled to the compensation and benefits under the terms and
conditions of the governing plan documents or policies provided for under this
Agreement for (i) any period during the term of this Agreement and prior to the
establishment of Hickey’s Disability during which Hickey is unable to work due
to a physical or mental disability, or (ii) any period of Disability which is
prior to Hickey’s termination of employment pursuant to this Section.  In the
event of



-  5  -

--------------------------------------------------------------------------------

 

termination due to disability under this Section, Hickey’s obligations under
Sections 8 and 9 shall continue under the terms and conditions of those
Sections.

﻿

e. Death.  This Agreement shall automatically terminate the day after Hickey’s
death if it has not already terminated prior to that date.

﻿

f. Miscellaneous.  In the event of any termination or attempted termination
hereof:  (i) if multiple events, occurrences or circumstances are asserted as
bases for such termination or attempted termination, the event, occurrence or
circumstance that is earliest in time, and any termination or attempted
termination found to be proper hereunder based thereon, shall take precedence
over the others; (ii) no termination of this Agreement shall relieve or release
either party from liability hereunder based on any breach of the terms hereof by
such party occurring prior to the termination date; and (iii) the terms of this
Agreement relevant to performance or satisfaction of any obligation hereunder
expressly remaining to be performed or satisfied in whole or in part at the
termination date shall continue in force until such full performance or
satisfaction has been accomplished and otherwise neither party hereto shall have
any other or further remaining obligations to the other party hereunder.

﻿

g. No Duty of Mitigation.  In the event of any termination of Hickey’s
employment under subsection 10(b), Hickey shall be under no obligation to seek
other employment and shall be entitled to all payments or benefits required to
be made or provided to Hickey hereunder, without any duty of mitigation of
damages and regardless of any other employment obtained by Hickey.

﻿

﻿

12.Injunctive Relief.  It is agreed that the services of Hickey are unique and
that any breach or threatened breach by Hickey of any provision of this
Agreement cannot be remedied solely by damages.  Accordingly, in the event of a
breach by Hickey of his obligations under this Agreement, Chugach shall be
entitled to seek and obtain interim restraints and permanent injunctive relief,
restraining Hickey and any business, firm, partnership, individual, corporation
or entity participating in such breach or attempted breach.  Nothing herein,
however, shall be construed as prohibiting either party from seeking injunctive
relief to require resolution of disputes or controversies arising out of or
relating to this Agreement.

﻿

13.  Indemnification.

﻿

a.  Chugach shall indemnify Hickey (as a “protected person”) to the fullest
extent permitted by AS 10.25.145 (the terms of which are incorporated herein by
this reference) against all costs, expenses, liabilities and losses (including,
without limitation, attorneys’ fees, judgments, penalties and amounts paid in
settlement) reasonably incurred by Hickey in connection with any action, suit or
proceeding, whether civil, criminal, administrative or investigative in
which Hickey is made, or is threatened to be made, a party to or a witness in
such action, suit or proceeding by reason of the fact that he is or was an
officer or agent of Chugach or of any of Chugach’s controlled affiliates or is
or



-  6  -

--------------------------------------------------------------------------------

 

was serving as an officer, trustee, agent or fiduciary of any other entity at
the request of Chugach (a “Proceeding”).

﻿

b. Chugach shall advance to Hickey all reasonable costs and expenses incurred by
him in connection with a Proceeding within twenty (20) days after receipt by
Chugach of a written request for such advance, accompanied by an itemized list
of the actual or anticipated costs and expenses and Hickey’s written undertaking
to repay to Chugach on demand the amount of such advance if it shall ultimately
be determined that Hickey is not entitled to be indemnified against such costs
and expenses.  Hickey shall periodically account to Chugach for all such costs
and expenses incurred by Hickey in connection with his defense of the
Proceeding.

﻿

c.  The indemnification provided to Hickey hereunder is in addition to, and not
in lieu of, any additional indemnification to which he may be entitled pursuant
to Chugach’s Certificate of Incorporation or Bylaws, any insurance maintained by
Chugach from time to time providing coverage to Hickey and other officers and
directors of Chugach, or any separate written agreement with Hickey.  The
provisions of this Section 13 shall survive any termination of this Agreement.

﻿

14.  Amendment and Modification.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior agreements, arrangements or understandings between the parties
hereto with respect to the subject matter hereof, whether written or oral.
Notwithstanding the foregoing, nothing in this Agreement supersedes or restricts
any of Hickey’s existing obligations to Chugach to protect the confidentiality
of information of Chugach and to assign intellectual property rights to it or
otherwise protect its intellectual property and/or business interests, which
remain in full force and effect. Subject to applicable law and upon the consent
of Chugach’s CEO, this Agreement may be amended, modified and supplemented by
written agreement of Chugach and Hickey with respect to any of the terms
contained herein.

﻿

15.  Waiver of Compliance.  Any failure of either party to comply with any
obligation, covenant, agreement or condition on its part contained herein may be
expressly waived in writing by the other party, but such waiver or failure to
insist upon strict compliance shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.  Whenever this Agreement requires
or permits consent by or on behalf of any party, such consent shall be given in
writing.

﻿

16.  Notices.  All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered by hand, sent by registered or certified U.S. Mail, postage
prepaid, commercial overnight courier service or transmitted by facsimile and
shall be deemed served or delivered to the addressee at the address for such
notice specified below when hand delivered, upon confirmation of sending when
sent by fax, on the day after being sent when sent by overnight delivery, or
five (5) days after having been mailed, certified or registered, with postage
prepaid:





-  7  -

--------------------------------------------------------------------------------

 

﻿

If to Chugach

Chugach Electric Association, Inc.

P.O. Box 196300

Anchorage, Alaska 99519-6300

Facsimile: (907) 762-4888

Attn: Chief Executive Officer

If to Hickey

Brian J. Hickey

Mailing: 2449 Glenwood Street

Anchorage, AK 99508

Physical same

﻿

Or, in the case of either such party, to such substitute address as such party
may designate from time to time for purposes of notices to be given to such
party hereunder, which substitute address shall be designated as such in a
written notice given to the other party addressed as aforesaid.

﻿

17.  Assignment.  This Agreement shall inure to the benefit of Hickey and
Chugach and be binding upon the successors and general assigns of
Employer.  This Agreement shall not be assignable by either party except to the
extent set forth in Section 21.

﻿

18.  Enforceability.  In the event it is determined that this Agreement is
unenforceable in any respect, it is the mutual intent of the parties that it be
construed to apply and be enforceable to the maximum extent permitted by
applicable law.

﻿

19.  Applicable Law.  This Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of Alaska without regard to
conflicts of laws principles thereof, and shall further be construed and
enforced in accordance with the laws applicable to contracts executed, delivered
and fully to be performed in the State of Alaska.

﻿

20.  Compliance with Section 409A.  The intent of Hickey and Chugach is that all
payments and benefits under this Agreement comply with or be exempt from Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), this
Agreement be interpreted to be in compliance with Section 409A, and that such
payments and benefits not be subject to any tax or interest under Section
409A.  In the event any term or provision of the Agreement would be prohibited
by or inconsistent with the requirements of Section 409A, or cause any payments
or benefits to be subject to tax or interest under Section 409A, such term or
provision will be deemed reformed and modified to the minimum extent reasonably
appropriate to conform with Section 409A.  In no event will Chugach or any of
its employees or representatives have any liability to Hickey in the event that
any payment or benefit provided under this Agreement becomes subject to tax or
interest under Section 409A.

﻿

21.  Beneficiaries: Executive’s Representative.   Hickey shall be entitled to
select (and to change, from time to time, except to the extent prohibited under
any applicable law) a beneficiary or beneficiaries to receive any payments,
distributions or benefits to be made or distributed hereunder upon or
following Hickey’s death.  Any such designation shall be made by written notice
to Chugach.  In the event of Hickey’s death or of a



-  8  -

--------------------------------------------------------------------------------

 

judicial determination of Hickey’s incompetence, references in this Agreement
to Hickey shall be deemed, as appropriate, to refer to his designated
beneficiary, to his estate or to his executor or personal representative
(“Hickey’s Representative”) solely for the purpose of providing a clear
mechanism for the exercise of Hickey’s rights hereunder in the case of Hickey’s
death or disability.

﻿

22. Jurisdiction.  Any litigation arising out of or involving this Agreement
will proceed only in the Third Judicial District, State of Alaska, and venue
will be permissible only in Anchorage, Alaska.

﻿

23. Acknowledgement of Non-Reliance.   Hickey acknowledges and agrees that he
has executed this Agreement freely and voluntarily, and that no representation
or promise not expressly contained in the Agreement has been made by Chugach.  
 

﻿

24.  Informed Agreement.  All the terms and conditions in this Agreement have
been reflected upon without haste.  The undersigned parties acknowledge that
neither is at a disadvantage, that each has been advised to seek representation
of counsel in the negotiation and signing of this Agreement, that each has had
the opportunity to seek legal representation, and that each is signing this
Agreement without coercion. 





-  9  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement, effective
January 1, 2019. 

﻿

﻿

﻿

 

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

 

﻿

 

﻿

________________________________________

﻿

 

﻿

Name:    /s/ Lee D. Thibert__________________

﻿

Lee D. Thibert

﻿

 

﻿

Title:____________________________________

﻿

Chief Executive Officer

﻿

 

﻿

 

﻿

BRIAN J. HICKEY

﻿

 

﻿

 

﻿

     /s/ Brian J. Hickey______________________

﻿

Brian J. Hickey

﻿



-  10  -

--------------------------------------------------------------------------------